            Case 2:17-cv-01219-JAD-VCF Document 35 Filed 06/22/20 Page 1 of 4




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4
      DUANE JENSEN,
5
                           Plaintiff,
6
                                                           Case No. 2:17-cv-1219-JAD-VCF
      vs.
7
                                                           ORDER SCHEDULING A SETTLEMENT
      LAS VEGAS METROPOLITAN POLICE                        CONFERENCE
8
      DEPARTMENT, et al.,
9                           Defendants.
10          Before the Court is Defendant LVMPD’s Motion to Reconvene Settlement Conference (ECF NO.
11   34).
12          Accordingly,
13          IT IS HEREBY ORDERED that Defendant LVMPD’s Motion to Reconvene Settlement
14   Conference (ECF NO. 34) is GRANTED.
15          IT IS FURTHER ORDERED that the settlement conference is SCHEDULED for 10:00 AM,
16   September 9, 2020, in the chambers of the undersigned United States Magistrate Judge, Cam Ferenbach,
17   located on the third floor of the Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard
18   South, Ste. 3005, Las Vegas, Nevada.
19          The Court is closely following and reinforcing the guidelines from the CDC and other relevant
20   health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
21   virus. For example:
22

23          •       All visitors to the courthouse will be required to maintain a social distance of at least six
            feet and either wash their hands or use hand sanitizer before entering the courtroom.
24
            •       Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
25          used will be cleaned after each Settlement Conference. Counsel (parties) are encouraged to bring
            disinfectant wipes to clean the surfaces to their own comfort level as well.
            Case 2:17-cv-01219-JAD-VCF Document 35 Filed 06/22/20 Page 2 of 4




1           •     Settlement Conference attendees are encouraged to bring and wear personal protective
            equipment including face masks, gloves, or other protective coverings.
2

3           If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this
4    settlement conference or make arrangements to attend it remotely. DO NOT COME TO THE
5    COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever,
6    or shortness of breath, or if you have been in contact with anyone who has been recently diagnosed
7    with a COVID-19 infection. Refer to Temporary General Order 2020-02 for additional courthouse-
8    access policies and procedures.
9           If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)
10   of that decision by September 2, 2020. If a party is appearing by video conference, it is responsibility of
11   that party to set-up and coordinate the video conference for the settlement conference and be prepared to
12   do a test run of the video conference on September 3, 2020.
13

14          All principal counsel of record who will be participating in the trial and who have full authority
15   to settle this case, all parties appearing pro se, if any, and all individual parties must be present. In the
16   case of non-individual parties, counsel of record shall arrange for an officer or representative with binding
17   authority to settle this matter up to the full amount of the claim or most recent demand to be present for
18   the duration of the conference.
19          If any party is subject to coverage by an insurance carrier, then a representative of the insurance
20   carrier with authority to settle this matter up to the full amount of the claim or most recent demand must
21   also be present for the duration of the settlement conference. This representative must be the adjuster
22   primarily responsible for the claim or an officer with supervisory authority over that adjustor. Third party
23   administrators do not qualify.
24          A request for an exception to the above attendance requirements must be filed and served at least
25   three weeks prior to the settlement conference. Counsel of record, individual parties, and a fully
            Case 2:17-cv-01219-JAD-VCF Document 35 Filed 06/22/20 Page 3 of 4




1    authorized representative shall appear in person unless the court enters an order granting a request for

2    exception.

3                           PREPARATION FOR SETTLEMENT CONFERENCE

4            In preparation for the settlement conference, the attorneys for each party shall submit a

5    confidential settlement conference statement for the Court’s in camera review. The settlement conference

6    statement shall contain the following:

7                   1.      Identify, by name or status the person(s) with decision-making authority, who, in

8    addition to counsel, will attend the settlement conference as representative(s) of the party, and persons

9    connected with a party opponent (including an insurer representative) whose presence might substantially

10   improve the utility of the settlement conference or the prospects of settlement;

11                  2.      A brief statement of the nature of the action.

12                  3.      A concise summary of the evidence that supports your theory of the case, including

13   information which documents your damages claims. Please attach to your statement any documents or

14   exhibits which are relevant to key factual or legal issues, including selected pages from deposition

15   transcripts or responses to other discovery requests.

16                  4.      An analysis of the key issues involved in the litigation.

17                  5.      A discussion of the strongest points in your case, both legal and factual, and a frank

18   discussion of the weakest points as well. The Court expects you to present a candid evaluation of the

19   merits of your case.

20                  6.      A further discussion of the strongest and the weakest points in your opponent’s

21   case, but only to the extent that they are more than simply the converse of the weakest and the strongest

22   points in your case.

23                  7.      The history of settlement discussion, if any, which details the demands and offers

24   which have been made, and the reasons they have been rejected.

25                  8.      The settlement proposal that you believe would be fair.
            Case 2:17-cv-01219-JAD-VCF Document 35 Filed 06/22/20 Page 4 of 4




1                   9.      The settlement proposal that you would honestly be willing to make in order to

2    conclude this matter and stop the expense of litigation.

3           The settlement conference statements shall be received in my chambers (U.S. Magistrate Judge

4    Cam Ferenbach, located on the third floor at 333 Las Vegas Boulevard South, Ste. 3005, Las Vegas,

5    Nevada) - not later than 4:00 p.m., September 2, 2020. The parties may deliver the confidential

6    statement to chambers or statements may be emailed to VCF_Chambers@nvd.uscourts.gov no later

7    than 4:00PM, September 2, 2020.

8           DO NOT SERVE A COPY ON OPPOSING COUNSEL. DO NOT DELIVER OR MAIL

9    COPIES TO THE CLERK’S OFFICE.

10          The purpose of the statement is to assist the undersigned Magistrate Judge in preparing for and

11   conducting the settlement conference. In order to facilitate a meaningful conference, your utmost candor

12   in responding to all of the above-listed questions is required. The settlement statement will be seen by

13   no one except the undersigned. If this case does not settle, the settlement conference statement will not

14   be disclosed to the judge who ultimately presides over the trial. Each statement will be securely

15   maintained in my chambers, and will be destroyed following the conference.

16          DATED this 22nd day of June, 2020.

17

18
                                                                 _________________________
19                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
